DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 18 recites “wherein when said tray is a cross- flow tray at least one of the zones of mass transfer structures on said first side of the dividing wall comprises cross-flow trays and when said tray is a chimney tray at least one of the zones of mass transfer structures on said first side of the dividing wall comprises packing.”
For the purposes of examination, claim 18 is treated as a dependent of claim 17 (see 112(b) rejection of claim 18 below for details).
Because the embodiment wherein the tray is a cross-flow tray and the embodiment wherein the tray is a chimney tray are claimed as optional alternatives to one another, i.e. in claim 17, the limitations of claim 18, “when said tray is a cross- flow tray at least one of the zones of mass transfer structures on said first side of the dividing wall comprises cross-flow trays” and “when said tray is a chimney tray at least one of the zones of mass transfer structures on said first side of the dividing wall comprises packing”, are understood to be optional alternatives to one another as well. In other words, in instances where the tray is a cross-flow tray, the requirements set forth by claim 18 of the alternate embodiment, i.e. the embodiment wherein the tray is a chimney tray, are understood to be inapplicable to the claimed invention, and vice versa.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
With regard to claim 1: In line 11, replace “vapor when ascending” with --vapor ascending--.
With regard to claim 20: In line 1, replace “operating mass transfer column” with --operating a mass transfer column--.
With regard to claim 20: In line 8, replace “vapor when ascending” with --vapor ascending--.
With regard to claim 20: In line 13, replace “product or product” with --product or products--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a vapor flow restrictor positioned in the first sub-region and moveable between a first orientation that causes a first vapor flow resistance through the first sub-region and a second orientation that causes a second vapor flow resistance through the first sub-region that is greater than the first vapor flow resistance to allow an adjustment of a volumetric split of vapor when ascending through the first and second sub-regions on the opposite sides of the dividing wall, wherein the vapor flow restrictor comprises a tray having a tray deck and vapor flow apertures in the tray deck, and wherein when the vapor flow restrictor is in the first orientation a total open area of the vapor flow apertures is less than the total open area of the vapor flow apertures when the vapor flow restrictor is in the second orientation,” in lines 7-16 (emphasis added). The emphasized portion of the above limitations are in contradiction with one another.
In particular, the emphasized portions indicate that the vapor flow resistance is greater when the vapor flow restrictor is in the second orientation, but also that the total open area of the vapor flow apertures is smaller when the vapor flow restrictor is in the first orientation. It is Examiner’s understanding that a smaller total open area of the vapor flow apertures would actually result in a higher vapor flow resistance. Thus, if the vapor flow resistance is greater when the vapor flow restrictor is in the second orientation as claimed, then, in contradiction to what is claimed, the total open area of the flow apertures should be greater when the vapor flow restrictor is in the first orientation than when it is in the second orientation.
In view of the forgoing, for the purposes of examination, claim 1 is interpreted as requiring that -- wherein when the vapor flow restrictor is in the second orientation a total open area of the vapor flow apertures is less than a total open area of the vapor flow apertures when the vapor flow restrictor is in the first orientation.--
Applicant should amend claim 1 to remove the apparent contradictions therefrom. 
Examiner has conducted a quick review of the specification to ensure that similar contradictions do not exist therein. Examiner has found, that Applicant’s specification uses the terms “first orientation” and “second orientation” in different ways with respect to different embodiments. For Example, Applicant’s specification recites an embodiment wherein the first orientation thereof is understood to cause a lower vapor flow resistance than the first orientation (Figures 2-6, paragraph [0051]), as well as an embodiment wherein the first orientation thereof is understood to cause a higher vapor flow resistance than the second orientation (Figures 11-18, paragraphs [0057-0058]). However, after the quick review by Examiner, the individual descriptions of each embodiment appear to remain internally consistent. Therefore, there appears to be no true contradictions within Applicant’s specification. Nevertheless, Examiner recommends Applicant conduct a thorough review of the specification to ensure that it contains no contradictions like that currently present in claim 1. 
Claim 1 recites the limitation "the total open area of the vapor flow apertures when the vapor flow restrictor is in the second orientation" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 1 to recite --a total open area of the vapor flow apertures when the vapor flow restrictor is in the second orientation-- in place of “the total open area of the vapor flow apertures when the vapor flow restrictor is in the second orientation”.
Claims 2, 7-13, and 15-20 are rejected due to their dependency on indefinite claim 1.
Claim 2 recites the limitation "the opposite side of the dividing wall" in line 3 and again in line 5.  There is insufficient antecedent basis for this limitation in the claim.
It is unnecessary to include the recitation of "the opposite side of the dividing wall" in claim 2. Therefore, to overcome this rejection, Examiner suggests Applicant amend claim 2 by deleting "the opposite side of the dividing wall" from lines 3 and 5.
Claim 8 recites the limitation "the sliding movement of the restrictor plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 8 to recite --a sliding movement of the restrictor plate -- in place of “the sliding movement of the restrictor plate”.
	Claims 9 and 10 are rejected due to their dependency on indefinite claim 8.
Claim 10 recites the limitation "the zones of mass transfer structures on said first side of the dividing wall " in lines 2-3.  There is insufficient antecedent basis for “the zones of mass transfer structure on said first side of the dividing wall” and “said first side of the dividing wall” in the claim.
To overcome this rejection, Applicant should amend claim 10 to recite --said one or more zones of mass transfer structures-- in place of “the zones of mass transfer structure on said first side of the dividing wall”.
Claim 13 recites the limitation "the opposite side of the dividing wall" in line 3 and again in line 5.  There is insufficient antecedent basis for this limitation in the claim.
It is unnecessary to include the recitation of "the opposite side of the dividing wall" in claim 13. Therefore, to overcome this rejection, Examiner suggests Applicant amend claim 13 by deleting "the opposite side of the dividing wall" from lines 3 and 5. 
Claims 15-18 are rejected due to their dependency on indefinite claim 1.
Claim 15 recites “wherein when the tray is in the first orientation the actuator positions the restrictor plate so that the total open area of the vapor flow apertures is less than the total open area of the vapor flow apertures when the tray is in the second orientation and the actuator repositions the restrictor plate,” in lines 5-8. As is the case with line 13-16 in claim 1 (see 112(b) rejections of claim 1 above), this limitation is in contradiction with lines 7-12 of claim 1. 
In particular, lines 7-12 of claim 1 indicate that the vapor flow resistance is greater when the vapor flow restrictor is in the second orientation. On the other hand, lines 5-8 of claim 15 indicate that the total open area of the vapor flow apertures is smaller when the vapor flow restrictor is in the first orientation. It is Examiner’s understanding that a smaller total open area of the vapor flow apertures would actually result in a higher vapor flow resistance. Thus, if the vapor flow resistance is greater when the vapor flow restrictor is in the second orientation as recited in claim 1, then, in contradiction to what is claimed, the total open area of the flow apertures should be greater when the vapor flow restrictor is in the first orientation than when it is in the second orientation.
In view of the forgoing, for the purposes of examination, claim 15 is interpreted as requiring that -- wherein when the tray is in the second orientation the actuator positions the restrictor plate so that the total open area of the vapor flow apertures is less than the total open area of the vapor flow apertures when the tray is in the first orientation and the actuator repositions the restrictor plate.--
Claims 16-18 are rejected due to their dependency on indefinite claim 15.
Claim 16 recites the limitation "the sliding movement of the restrictor plate" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 16 to recite --a sliding movement of the restrictor plate-- in place of “the sliding movement of the restrictor plate”.
Claims 17 and 18 are rejected due to their dependency on indefinite claim 16. 
Claim 18 recites “when said tray is a cross-flow tray… and when said tray is a chimney tray…” There is no limitation in claim 18, or any claim in its chain of dependency, which indicates that said tray may be a cross-flow tray or a chimney tray. Therefore, there is insufficient antecedent basis in claim 18 for the recitations of “when said tray is a cross-flow tray” and “when said tray is a chimney tray”. 
There would be sufficient antecedent basis for these limitations were claim 18 a dependent of claim 17. Therefore, for the purposes of examination, claim 18 has been treated as a dependent of claim 17.
To overcome this rejection, Examiner recommends amending claim 18 to recite dependency on claim 17. 
Claim 18 recites the limitation "the zones of mass transfer structure on said first side of the dividing wall " in lines 2-3.  There is insufficient antecedent basis for “the zones of mass transfer structure on said first side of the dividing wall” and “said first side of the dividing wall” in the claim.
To overcome this rejection, Applicant should amend claim 18 to recite --said one or more zones of mass transfer structures-- in place of “the zones of mass transfer structure on said first side of the dividing wall”.
Claim 18 recites the limitation "the zones of mass transfer structure on said first side of the dividing wall " in line 4.  There is insufficient antecedent basis for “the zones of mass transfer structure on said first side of the dividing wall” and “said first side of the dividing wall” in the claim.
To overcome this rejection, Applicant should amend claim 18 to recite --said one or more zones of mass transfer structures-- in place of “the zones of mass transfer structure on said first side of the dividing wall”.
Claim 20 recites “a first orientation that causes a first vapor flow resistance through the first sub-region” in lines 5-6. It is unclear if the recitations of “a first orientation” and “a first vapor flow resistance” refer to the same “first orientation” and “first vapor flow resistance” recited in claim 1, upon which claim 20 depends.
Presumably, Applicant intends for the “first orientation” and “first vapor flow resistance” recited in claim 20 to be the same as those recited in claim 1. Therefore, for the purposes of examination, the “first orientation” and “first vapor flow resistance” recited in claim 20 have been treated as being the same as those recited in claim 1.
Applicant should amend claim 20 to clarify as appropriate. 
Claim 20 recites “a second orientation that causes a second vapor flow resistance through the sub-region” in lines 6-7. It is unclear if the recitations of “a second orientation” and “a second vapor flow resistance” refer to the same “second orientation” and “second vapor flow resistance” recited in claim 1, upon which claim 20 depends.
Presumably, Applicant intends for the “second orientation” and “second vapor flow resistance” recited in claim 20 to be the same as those recited in claim 1. Therefore, for the purposes of examination, the “second orientation” and “second vapor flow resistance” recited in claim 20 have been treated as being the same as those recited in claim 1.
Applicant should amend claim 20 to clarify as appropriate. 
Claim 20 recites “the sub-region” bridging lines 6 and 7. It is unclear if this limitation is referring to the first sub-region or the second sub-region.
Based on claim 20 as a whole, it appears that “the sub-region” in lines 6-7 is intended to refer to the first sub-region.	Applicant should amend claim 20 to clarify as appropriate. 
Claim 20 recites “a volumetric split of vapor” in lines 7-8. It is unclear if the recitation of “a volumetric split of vapor” refers to the same “volumetric split of vapor” recited in claim 1, upon which claim 20 depends.
Presumably, Applicant intends for the “volumetric split of vapor” recited in claim 20 to be the same as that recited in claim 1. Therefore, for the purposes of examination, the “volumetric split of vapor” recited in claim 20 have been treated as being the same as that recited in claim 1.
Applicant should amend claim 20 to clarify as appropriate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-9, 12, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (US 4,230,533) in view of De Arruda Aniz (US 2012/0043196).
With regard to claims 1, 7, and 8: Giroux teaches a mass transfer assembly for use in an open internal region within a mass transfer column (abstract), the mass transfer assembly comprising:
A dividing wall (partition) 5 forming first and second sub regions (first zone and second zone) 6 and 7 on opposite sides of the dividing wall (Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43).
One or more zones of mass transfer structures (trays) 3 positioned in the sub-regions on the opposite sides of the dividing wall 5 (Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43).
A vapor flow restrictor comprising tray 85, conduit 88, and valve 89, the vapor flow restrictor 85/88/89 positioned in the first sub region 6 and movable between a first orientation that causes a first vapor flow resistance through the first sub-region and a second orientation that causes a second vapor flow resistance thought the first sub-region which is greater than the first vapor flow resistance to allow and adjustment of a volumetric split of vapor when ascending through the first and second sub regions 6 and 7 on opposite sides of the dividing wall 5 (Figure 2, Column 6 Line 1-Column 7 Line 2). Note: The first orientation is an orientation into which the valve 89 is actuated to yield a lower liquid level in chamber 25 and the second orientation is an orientation into which the valve 89 is actuated to yield a higher liquid level in the chamber 25 (Figure 2, Column 6 Line 1-Column 7 Line 2).
Giroux is silent to the vapor flow restrictor comprising a tray having a tray deck and vapor flow apertures in the tray deck, wherein when the vapor flow restrictor is in the second orientation a total open area of the vapor flow apertures is less than a total open area of the vapor flow apertures when the vapor flow restrictor is in the first orientation (see 112(b) rejections above regarding Examiner’s interpretation of this limitation).
However, such vapor flow restrictors are known in the art. For example, De Arruda Aniz teaches  a variety of devices for distillation systems (Abstract, paragraphs [0001]-[0002]), one of said devices being a vapor flow restrictor in the form of a concentric gyratory perforated tray 1002, said vapor flow restrictor comprising a tray having a tray deck (fixed perforated tray) 306 and vapor flow apertures (perforations/holes) in the tray deck, wherein when the vapor flow restrictor is in a second orientation (i.e. an orientation wherein vapor flow apertures in mobile perforated tray 307 are out of alignment with the vapor flow apertures in the tray deck 306) a total open area of the vapor flow apertures is less than a total open area of the vapor flow apertures when the vapor flow restrictor is in a first orientation (i.e. an orientation wherein vapor flow apertures in mobile perforated tray 307 are in alignment with the vapor flow apertures in the tray deck 306) (Figure 37, paragraphs [0002], [0096], [0111], and [0247], claim 21). The vapor flow restrictor of De Arruda Aniz comprises a restrictor plate (mobile perforated tray) 307 that is movable to vary the total open area of the vapor flow apertures and an actuator (axes) 308/309 associated with the restrictor plate 307 for controlling movement of the restrictor plate 307, wherein said restrictor plate 307 is slidably mounted beneath the tray deck 306 of the tray and said actuator 308/309 is operably coupled with the restrictor plate for causing sliding movement of the restrictor plate 307 (Figure 37, paragraphs [0002], [0096], [0111], and [0247], claim 21). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Giroux in view of De Arruda Aniz by replacing the vapor flow restrictor of Giroux with a vapor flow restrictor like that of De Arruda Aniz, i.e. a vapor flow restrictor that comprises a tray having a tray deck and vapor flow apertures in the tray deck, wherein when the vapor flow restrictor is in the second orientation a total open area of the vapor flow apertures is less than the total open area of the vapor flow apertures when the vapor flow restrictor is in the first orientation, wherein the vapor flow restrictor further a comprises a restrictor plate that is moveable to vary the total open area of the vapor flow apertures and an actuator associated with the restrictor plate for controlling movement of the restrictor plate, and wherein the restrictor plate is slidably mounted beneath the tray deck of the tray and said actuator is operably coupled with the restrictor plate for causing the sliding movement of the restrictor plate, in order to obtain a distillation column having a predictably functional vapor flow restrictor for controlling the volumetric split of vapor ascending through the first and second sub-regions on the opposite sides of the dividing wall.
With regard to claim 2: In modified Giroux, the second sub region 7 has a corresponding vapor flow restrictor comprising tray 85, conduit 93, and valve 94 (Giroux: Figure 2, Column 6 Line 1-Column 7 Line 2).
Although it is not required by claim 2, in the interest of simplicity, it would have been obvious to further modify Giroux in view of De Arruda Aniz by replacing the corresponding vapor flow restrictor in the second sub region with a vapor flow restrictor like that of De Arruda Aniz, i.e. a vapor flow restrictor that comprises a tray having a tray deck and vapor flow apertures in the tray deck, wherein when the vapor flow restrictor is in a second orientation a total open area of the vapor flow apertures is less than a total open area of the vapor flow apertures when the vapor flow restrictor is in a first orientation, wherein the vapor flow restrictor further a comprises a restrictor plate that is moveable to vary the total open area of the vapor flow apertures and an actuator associated with the restrictor plate for controlling movement of the restrictor plate, and wherein the restrictor plate is slidably mounted beneath the tray deck of the tray and said actuator is operably coupled with the restrictor plate for causing the sliding movement of the restrictor plate, in order to obtain a distillation column having a predictably functional vapor flow restrictor for controlling the volumetric split of vapor ascending through the first and second sub-regions on the opposite sides of the dividing wall.
In modified Giroux, depending on the manner in which the corresponding vapor flow restrictor of the second sub region 7 is actuated, the first vapor flow resistance though the first sub-region 6 can be less than or the same as the vapor flow resistance though the second sub-region 7. Specifically, when the vapor flow restrictor in the first sub region 6 is in the first orientation (i.e. an orientation wherein vapor flow apertures in mobile perforated tray 307 are in alignment with the vapor flow apertures in the tray deck 306), if the corresponding vapor flow restrictor in the second sub region 7 is in a second orientation (i.e. an orientation wherein vapor flow apertures in mobile perforated tray 307 are out of alignment with the vapor flow apertures in the tray deck 306), the first vapor flow resistance thorough the first sub-region 6 will be less than the vapor flow resistance through the second sub-region 7. Likewise, depending on the manner in which the corresponding vapor flow restrictor 85/93/94 of the second sub region 7 is actuated, the second vapor flow resistance though the first sub-region 6 can be greater than the vapor flow resistance though the second sub-region 7. Specifically, when the vapor flow restrictor in the first sub region 6 is in the second orientation (i.e. an orientation wherein vapor flow apertures in mobile perforated tray 307 are out of alignment with the vapor flow apertures in the tray deck 306), if the corresponding vapor flow restrictor in the second sub region 7 is in a first orientation (i.e. an orientation wherein vapor flow apertures in mobile perforated tray 307 are in alignment with the vapor flow apertures in the tray deck 306), the second vapor flow resistance thorough the first sub-region 6 will be greater than the vapor flow resistance through the second sub-region 7.
With regard to claim 9: Although it is not explicitly taught, the tray (i.e. the tray of the vapor flow restrictor) is a cross flow tray as evidenced by the presence of downcomer 16 therein (De Arruda Aniz: Figure 37, paragraphs [0109]-[0110]), i.e. due to the presence of said downcomer 16, it is understood that the tray is configured such that liquid would be received onto the tray from a downcomer of a higher tray on the side of the tray opposite the downcomer 16, and then flow across said tray to the downcomer.
In the alternative, the fact that said downcomer 16 is included in said tray would suggest to one of ordinary skill in the art that the tray could be configured as a cross-flow tray.
If it were not already the case within modified Giroux, it would have been obvious to one of ordinary skill in the art to further modify Giroux in view of De Arruda Aniz by configuring said tray as a cross flow tray in order to obtain a predictably functional vapor flow restrictor having a predictably functional tray functioning as a cross-flow tray.
With regard to claim 12: Modified Giroux teaches a mass transfer column (abstract), the column comprising;
A shell (column) 2 (Giroux: Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43).
An open internal region defined by said shell 2 (Giroux: Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43).
And a mass transfer assembly according to claims 1, 2, and 7-9 positioned within said open internal region (see rejections of claim 1, 2, and 7-9 above for details).
With regard to claim 13: As discussed above, modified Giroux comprises a mass transfer assembly according to claims 1, 2, and 7-9 positioned within said open internal region (see rejections of claim 1, 2, and 7-9 above for details). Therefore, modified Giroux is capable of having a configuration wherein the first vapor flow resistance through the first sub-region is less than or the same as a vapor flow resistance through the second sub-region on the opposite side of the dividing wall and the second vapor flow resistance is greater than the vapor flow resistance through the second sub- region on the opposite side of the dividing wall (see rejection of claim 2 above for details).
With regard to claim 15: As discussed above, modified Giroux comprises a mass transfer assembly according to claims 1, 2, and 7-9 positioned within said open internal region (see rejections of claim 1, 2, and 7-9 above for details). Therefore, in modified Giroux, the vapor flow restrictor includes a restrictor plate that is moveable to vary the total open area of the vapor flow apertures, and an actuator associated with the restrictor plate for controlling movement of the restrictor plate (see rejections of claims 1, 7, and 8 above for details). 
In modified Giroux, when the tray is in the second orientation (i.e. an orientation wherein vapor flow apertures in mobile perforated tray 307 are out of alignment with the vapor flow apertures in the tray deck 306) the actuator 308/309 positions the restrictor plate 307 so that a total open area of the vapor flow apertures is less than the total open area of the vapor flow apertures when the tray is in the first orientation (i.e. an orientation wherein vapor flow apertures in mobile perforated tray 307 are in alignment with the vapor flow apertures in the tray deck 306) and the actuator repositions the restrictor plate 307 (De Arruda Aniz: Figure 37, paragraphs [0002], [0096], [0111], and [0247], claim 21; see rejection of claims 1, 7, and 8 above for further details). Note: See 112(b) rejection of claim 15 above for details regarding Examiner’s interpretation of this limitation.  
	With regard to claim 16: As discussed above, modified Giroux comprises a mass transfer assembly according to claims 1, 2, and 7-9 positioned within said open internal region (see rejections of claim 1, 2, and 7-9 above for details). Therefore, in modified Giroux, the restrictor plate 307 is slidably mounted beneath the tray deck 306 of the tray and said actuator 308/309 is operably coupled with the restrictor plate 307 for causing sliding movement of the restrictor plate (De Arruda Aniz: Figure 37, paragraphs [0002], [0096], [0111], and [0247], claim 21; see rejection of claims 1, 7, and 8 above for further details).
	In modified Giroux, the actuator 308/309 is a rotary actuator (De Arruda Aniz: Figure 37, paragraphs [0002], [0096], [0111], and [0247], claim 21).
With regard to claim 17: As discussed above, modified Giroux comprises a mass transfer assembly according to claims 1, 2, and 7-9 positioned within said open internal region (see rejections of claim 1, 2, and 7-9 above for details). Therefore, in modified Giroux, the tray (i.e. the tray of the vapor flow restrictor) is a cross-flow tray (see rejection of claim 9 above for details).
With regard to claim 18: As discussed in the rejection of claim 17 above, in modified Giroux, the tray (i.e. the tray of the vapor flow restrictor) is a cross-flow tray (see rejection of claim 9 above for details).
In modified Giroux, the zone of mass transfer structures (trays) 3 positioned in the first sub region 6 comprises trays 3, which are cross-flow trays, as is made clear by the illustration thereof in Figure 2 of Giroux (Giroux: Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43).
In the alternative, the illustration of said trays 3 in Figure 2 of Giroux would suggest to one of ordinary skill in the art that the trays could be configured as cross-flow trays.
If it were not already the case within modified Giroux, it would have been obvious to one of ordinary skill in the art to further modify Giroux by configuring said trays as a cross flow trays in order to obtain mass transfer assembly having predictably functional mass transfer structures.
With regard to claim 20: Modified Giroux teaches a method of operating a mass transfer column (abstract), the column comprising a shell (column) 2 (Giroux: Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43), an open internal region defined by said shell 2 (Giroux: Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43), and a mass transfer assembly according to claims 1, 2, and 7-9 positioned within said open internal region (see rejections of claim 1, 2, and 7-9 above for details), the method comprising:
Introducing a feedstream into the open internal region via feed inlet conduit means 9 (Giroux: Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43).
Processing the feedstream to cause vapor to ascend through he first and second subregions 6 and 7 (Giroux: Figures 1 and 2, Column 2-6).
And withdrawing products, i.e. an overhead product, a bottom product, and a side draw, from the mass transfer column (Giroux: abstract, Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43).
As discussed in the rejection of claims 1, 7, and 8 above, modified Giroux, comprises an actuator which can move the vapor flow restrictor positioned in the first sub-region between the first orientation that causes the first vapor flow resistance through the first sub-region and the second orientation that causes the second vapor flow resistance through the sub-region that is greater than the first vapor flow resistance to adjust the volumetric split of vapor when ascending through the first and second sub-regions on the opposite sides of the dividing wall (Giroux: Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43; De Arruda Aniz: Figure 37, paragraphs [0002], [0096], [0111], and [0247], claim 21; see rejection of claims 1, 7, and 8 above for further details).
The fact that modified Giroux comprises such a structure would implicitly suggest to one of ordinary skill in the art operating modified Giroux according to a method comprising a step of operating the actuator to move the vapor flow restrictor positioned in the first sub- region between the first orientation that causes the first vapor flow resistance through the first sub-region and the second orientation that causes the second vapor flow resistance through the sub-region that is greater than the first vapor flow resistance to adjust the volumetric split of vapor when ascending through the first and second sub-regions on the opposite sides of the dividing wall, in order to obtain a method which comprises a step of adjusting the volumetric split of vapor in response to variations in distillation conditions. In other words, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Giroux by adding a step of operating the actuator to move the vapor flow restrictor positioned in the first sub- region between the first orientation that causes the first vapor flow resistance through the first sub-region and the second orientation that causes the second vapor flow resistance through the sub-region that is greater than the first vapor flow resistance to adjust the volumetric split of vapor when ascending through the first and second sub-regions on the opposite sides of the dividing wall, in order to compensate for varying distillation conditions.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux in view of De Arruda Aniz as applied in the rejection of claims 1, 7, and 8 above, and in further view of Zhang et al. (US 2017/0340985), hereafter referred to as Zhang. 
With regard to claim 10: As discussed in the rejection of claim 9 above, the tray (i.e. the tray of the vapor flow restrictor) in modified Giroux is a cross flow tray (see rejection of claim 9 above for details).
Modified Giroux is silent to the tray (i.e. the tray of the vapor flow restrictor) being a chimney tray.
However, chimney trays are well known in the art, and are understood to be obvious alternatives to cross flow trays. For example, Zhang teaches a vapor flow restrictor having a tray in the form of a chimney tray (Figure 2, paragraph [0008]). Therefore, a person having ordinary skill in the art would consider a vapor flow restrictor wherein the tray thereof is a chimney tray to be an obvious alternative to the vapor flow restrictor of modified Giroux (i.e. the vapor flow restrictor as taught by De Arruda Aniz). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Giroux in view of Zhang by replacing the cross-flow tray of the vapor flow restrictor with a chimney tray, in order to obtain a device having a predictably functional vapor-flow restrictor having a chimney tray as the tray thereof.
In modified Giroux, the zone of mass transfer structures on the first side of the dividing wall comprise, i.e. the zone of mass transfer structures (trays) 3 positioned in the first sub region 6 comprise trays 3, which are cross-flow trays, as is made clear by the illustration thereof in Figure 2 of Giroux (Giroux: Figures 1 and 2, Column 2 Lines 14-34, Column 6 Lines 1-43).
Modified Giroux is silent to the zone of mass transfer structures on the first side of the dividing wall comprising packing.
However, it is notoriously well-known in the art of distillation that packing is a suitable alternative mass transfer structure to trays. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Giroux by replacing the trays in the zone of mass transfer structures on the first side of the dividing wall (i.e. in the first subregion) with packing, in order to obtain a predictably functional distillation column having predictably functional mass transfer structures disposed therein. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux in view of De Arruda Aniz as applied in the rejection of claims 1, 7, and 8 above, and in further view of Agrawal et al. (US 2015/0119612), hereafter referred to as Agrawal. 
With regard to claim 11: Modified Giroux is silent to the mass transfer assembly including another diving wall, wherein the dividing walls are positioned in a horizontally spaced apart and parallel relationship.
However, columns having two dividing walls arranged as such are known in the art. For example, Agrawal teaches a plurality of distillation columns having dividing walls (abstract), some of said dividing wall columns having two dividing walls positioned in a horizontally spaced apart and parallel relationship (Figures 15-18). A person having ordinary skill in the art would recognize that it is important to regulate the relative vapor flow rate between the three sub-regions delimited by said dividing walls, just as it is important in the single dividing wall system of modified Giroux.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine modified Giroux and Agrawal by applying the mass transfer assembly of modified Giroux, which is capable of controlling relative vapor flow rate through sub regions formed by a dividing wall, to a column having two dividing walls positioned in a horizontally spaced apart and parallel relationship so as to form three sub-regions, i.e. like those in Agrawal, in order to control the relative vapor flow rate between said three sub-regions in such columns.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux in view of De Arruda Aniz as applied in the rejection of claim 12 above, and in further view of Agrawal et al. (US 2015/0119612), hereafter referred to as Agrawal. 
With regard to claim 19: Modified Giroux is silent to the mass transfer assembly including another diving wall, wherein the dividing walls are positioned in a horizontally spaced apart and parallel relationship.
However, columns having two dividing walls arranged as such are known in the art. For example, Agrawal teaches a plurality of distillation columns having dividing walls (abstract), some of said dividing wall columns having two dividing walls positioned in a horizontally spaced apart and parallel relationship (Figures 15-18). A person having ordinary skill in the art would recognize that it is important to regulate the relative vapor flow rate between the three sub-regions delimited by said dividing walls, just as it is important in the single dividing wall system of modified Giroux.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine modified Giroux and Agrawal by applying the mass transfer assembly of modified Giroux, which is capable of controlling relative vapor flow rate through sub regions formed by a dividing wall, to a column having two dividing walls positioned in a horizontally spaced apart and parallel relationship so as to form three sub-regions, i.e. like those in Agrawal, in order to control the relative vapor flow rate between said three sub-regions in such columns.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bresee (US 2,705,699) teaches a vapor flow restrictor similar to that of Applicant’s (see Figures 3 and 4).
Ludwig (US 2011/0061224) teaches a vapor flow restrictor (see Figures 17a-17d, paragraphs [0312]-[0314]). which is similar to that claimed by Applicant, and to that disclosed by the De Arruda Aniz reference.
De Arruda Aniz (US 2012/0043196), which is relied upon as a secondary reference in the 103 rejections of above, discloses several alternative embodiments which are of relevance to Applicant’s disclosure. 
For example, the device 1005 of De Arruda Aniz (Figure 40, paragraph [0114]) could be relied upon in the alternative to the device 1002 in the rejection of the present claims. 
Furthermore, De Arruda Aniz teaches downcomers of adjustable height for controlling liquid level in trays (Figures 49 and 50, paragraphs [0096] and [0123]). It is understood that one can control vapor flow resistance through trays to yield a higher vapor flow resistance through said trays. For example, see Figure 2 and Column 6 Line 1-Column 7 Line 2 of the Giroux reference relied upon in the rejections above. Therefore, it is noted that the aforementioned embodiments of De Arruda Aniz are of great relevance to the embodiment of applicant’s Figures 2-10, which was previously examined in parent application 16/761,072.
King et al. (US 2012/0103013) teaches a device for vapor flow control in a dividing wall column which is similar to Applicant’s invention at least in terms of function.
US 2021/0178283, US 2022/0062785, and US 11,260,318 are patent documents to the same inventor as the present application. Said documents are drawn to an invention which is different from, but related to the invention disclosed in the present application. No issues of double patenting concerning said documents are considered to exist at the time of writing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772